Citation Nr: 1142358	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  03-23 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS), currently rated 30 percent disabling. 


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to November 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the benefits sought on appeal. The Board previously remanded these claims in July 2006, June 2009, and July 2010.  In July 2011, the Appeals Management Center issued a rating decision granting a 30 percent rating for GERD and IBS.  However, as that 30 percent rating does not represent a complete grant of the benefits sought on appeal, the Veteran's claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) 

In September 2002, the Veteran filed a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  In a September 2002 statement and an August 2003 substantive appeal, the Veteran raised several additional issues, including service connection for a lung disability, bilateral hearing loss, and several gynecological abnormalities.  A notice letter was sent to the Veteran in January 2004, but it does not appear that any further development was conducted by the RO on any of those claims.  In a July 2006 decision, the Board referred the claims to the RO for appropriate action.  However, it does not appear that any additional action has been taken.  Therefore, those claims are again referred to the RO for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

In July 2006, June 2009, and July 2010, the Veteran's claims for increased ratings for IBS and GERD were remanded by the Board for additional development.  Unfortunately, there still has not been substantial compliance with the Board's previous remand instructions, and the Board finds that remand is required once again for further development.

In authorizations dated in August 2003, the Veteran identified two separate physicians from who she received treatment for IBS and acid reflux.  However, it does not appear that any attempt was made by the RO to obtain those records.  Consequently, the Board's July 2006 remand instructions provided requeseted that the private medical records relating to treatment of the Veteran for gastrointestinal disorders, including a 2003 esophagogastroduodenoscopy (EGD) report, be obtained.  Thereafter, the Board's June 2009 and July 2010 remand instructions requested that the action requested in the Board's July 2006 remand be completed.  To date, private records relating to treatment of the Veteran for gastrointestinal disorders have not been associated with the claims file, and the available record does not document attempts to obtain those private medical records.  Accordingly, as the Veteran has put the VA on notice that private records exist pertaining to her gastrointestinal disorders, and as those records have not been obtained as previously instructed by the Board, remand is necessary to obtain those records.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board's July 2010 remand instructions specifically provided that the Veteran was to be issued a supplemental statement of the case.  A review of the claims file reveals that a supplemental statement of the case was mailed to the Veteran in July 2011.  However, that document is incomplete, as it contains no reasons and bases.  Nor does it contain all relevant diagnostic criteria pertinent to the Veteran's claim.  The Board recognizes that the July 2011 rating decision effectively readjudicated the Veteran's increased rating claims and determined that the Veteran's GERD and IBS should be rated as one disability and that a combined rating in excess of 30 percent was not warranted for that disability.  Nevertheless, the Board observes that a supplemental statement of the case serves a different purpose than a rating decision as it provides the Veteran with a summary of the pertinent laws and regulations with respect to her claim.  38 U.S.C.A. § 7105(d)(1)(B) (West 2002); 38 C.F.R. § 19.29(b) (2010).  Accordingly, to follow correct procedural requirements and fully comply with the terms of the Board's prior remands, the Board finds that a supplemental statement of the case should be issued that provides reasons and bases for any adverse decision and specifically addresses all of the diagnostic criteria pertinent to the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board finds that remand is also necessary for a VA examination.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

In this case, the record shows that the Veteran was last afforded a VA examination of her gastrointestinal disorders in January 2007.  Following examination of the Veteran, the VA examiner diagnosed esophageal dysmotility (reflux, history of hiatal hernia) and irritable bowel syndrome with associated constipation.  The examiner noted that, based on the Veteran's subjective complaints, there did not appear to be a predominant gastrointestinal disorder, but instead two distinct conditions with overlapping symptoms.  However, the examiner did not indicate whether the Veteran's gastrointestinal symptoms were productive of severe impairment of the Veteran's health, which would entitle the Veteran to a higher disability rating.  Absent such a determination, that January 2007 examination is incomplete for rating purposes.  Because the January 2007 VA examination is now somewhat stale, and because the January 2007 examination is not adequate for rating purposes, the Board finds that a new examination is in order to address the severity of the Veteran's gastrointestinal disorder.  That examination should include a review of the Veteran's entire claims folder.  38 C.F.R. § 4.1 (2010). 

In addition, it appears to the Board that additional VA medical records may be outstanding.  Prior to January 2007, the most recent VA medical evidence consists of a VA examination dated in January 2004.  Additionally, the most recent VA medical records are dated in December 2007.  The Board also notes that a November 2010 rating decision relating to an issue not on appeal indicates that the RO conducted a virtual review of the Veteran's VA medical records from two separate VA facilities dated through September 2008.  However, it does not appear that the referenced VA medical records were associated with the claims file.  Therefore, to aid in adjudication, the Board finds that VA medical records dated from January 2004 should be obtained and associated with the claims file.

Finally, it appears that the Veteran's entire claims folder is not of record.  The currently available record includes two volumes and a temporary file.  However, there are indications in the record that the claims file consists of four volumes.  In addition, there are references in the record to evidence, communications, and VA actions for which there are no associated records.  For example, a November 2010 rating decision issued by the RO relating to an issue not on appeal references a June 2010 statement from a private physician, July 2010 correspondence from the Veteran, August 2010 VA correspondence, and an October 2010 VA examination, for which no records have been associated with the claims file.  Also, a July 2011 rating decision references a January 2011 competency decision that is not of record.

The Board observes that there are notations in the record that the entire four volume claims file was sent from the Appeals Management Center to the Central Alabama Veterans Health Care System in June 2008.  Thereafter, in May 2009, the RO indicated the possibility of rebuilding the claims folder, and in October 2009, attempts were made at the Board to locate "any part" of the Veteran's claims file.  Because of uncertainly the current state of the record, it is the judgment of the Board that the duty to assist the Veteran with her claim includes remand in order to obtain and associate outstanding records, locate any missing volumes, and, if necessary, rebuild any missing volume of her claims folder.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2010). 

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary actions to associate any outstanding records, locate any missing volumes, and, if necessary, rebuild any missing volumes of the Veteran's claims folder to ensure that there is a complete record.  All steps to associate pertinent records should be documented in the claims folder. 

2.  Obtain and associate with the claims folder all medical records, including VA examinations, from the Central Alabama VA Health Care System Medical Center dated from January 2004.  

3.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom she received treatment in relation to her gastrointestinal disorders, to include a report from the 2003 esophagogastroduodenoscopy, medical records from Dr. James Monroe or Access Family Health Services dated from July 2002, and medical records from Dr. Joseph N. Bailey, III, dated from February 2003.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

4.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and severity of her gastrointestinal disorders.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for all opinions and reconcilethe opinions with all pertinent evidence of record, including the reports of the Veteran's November 2003, February 2004, and January 2007 VA examinations.  Specifically, the VA examiner should address the following: 

(a)  Set forth all current complaints, findings and diagnoses pertaining to any gastrointestinal disability. 

(b)  State whether the Veteran's service-connected gastrointestinal disability is manifested by symptoms of pain, vomiting, material weight loss, hematemesis, melena, moderate anemia; or other symptom combinations productive of severe impairment of health. 

(c) State what impact, if any, the Veteran's gastrointestinal disability has on her employment and daily living. 

5.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies the Veteran of all applicable rating criteria.  Allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


